 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                         OAKLAND DIVISION
10   OMNI MEDSCI, INC.,                                Case Nos.: 19-cv-05924-YGR
11                 Plaintiff/Counter Defendant,        [PROPOSED] ORDER GRANTING APPLE
                                                       INC.’S UNOPPOSED MOTION FOR AN
12          v.                                         ORDER CERTIFYING THE STANDING
                                                       QUESTION FOR INTERLOCUTORY
13   APPLE INC,                                        APPEAL UNDER 28 U.S.C. § 1292(B) AS
                                                       MODIFIED BY THE COURT
14                 Defendant/Counter Claimant.
15

16

17

18
            Now before the Court is Defendant and Counter-Claimant Apple Inc.’s (“Apple”) unopposed
19
     Motion for an Order Certifying the Standing Question For Interlocutory Appeal Under 28 U.S.C. §
20
     1292(b). The Court has considered Apple’s motion. Plaintiff Omni MedSci, Inc. believes that the
21
     standing issue was decided correctly, but it does not oppose Apple’s motion. Accordingly, the Court
22
     GRANTS the motion for that reason and adopts the proposed order as set forth below.
23
            Apple’s motion seeks an order certifying the decisions related to Apple’s motions to dismiss
24
     for lack of subject-matter jurisdiction for interlocutory appeal. Dkt. Nos. 151 & 227. Those
25
     decisions found that the employment agreement between the University of Michigan (“University”)
26
     and Dr. Mohammed Islam—the founder and principal of Plaintiff and Counter-Defendant Omni
27
     MedSci, Inc. (“Omni”)—did not automatically convey title to the asserted patents with the
28

                                                      1
            ORDER GRANTING APPLE INC.’S MOT. FOR CERTIFICATION, CASE NO. 19-CV-05673-YGR
 1   University, and thus did not deprive Omni of standing to assert the patents after they were assigned

 2   to Omni from Dr. Islam. Instead, the employment agreement obligated Dr. Islam to assign his rights

 3   in the asserted patents to the University in the future. The relevant language from Dr. Islam’s

 4   employment agreement, University Bylaw 3.10, provides that:

 5           Patents and copyrights issued or acquired as a result of or in connection with
             administration, research, or other educational activities conducted by members of the
 6
             University staff and supported directly or indirectly (e.g., through the use of University
 7           resources or facilities) by funds administered by the University… shall be the property
             of the University.
 8
     Mot. to Dismiss Ex. 2A at UM00000049, Dkt No. 90-2 (emphasis added).
 9
             Section 1292(b) allows for interlocutory appeal when (1) an order involves a controlling
10
     question of law; (2) there is a substantial ground for difference of opinion regarding that legal
11
     question; and (3) an immediate appeal may materially advance the ultimate termination of the
12
     litigation.
13
             Regarding the first prong of the § 1292(b) inquiry, if the appellant’s success on appeal would
14
     result in dismissal of the case, as is the case here, the appeal involves a “controlling question of
15
     law.” See, e.g., Canela v. Costco Wholesale Corp., Case No. 13-cv-03598-BLF, 2018 WL 3008532
16
     at *1 (N.D. Cal. June 15, 2018). Standing and subject-matter jurisdiction are controlling issues of
17
     law. See, e.g., id. (“Article III standing” is a controlling question of law). Moreover, standing and
18
     subject matter jurisdictions are reviewed de novo on appeal.
19
             Regarding the second prong of the § 1292(b) inquiry, the Court finds that there is substantial
20
     ground for difference of opinion whether the contractual language at issue here—“shall be the
21
     property of the University”—operates as a present assignment of future rights or an obligation to
22
     assign rights in the future. A decision may be certified when it presents a “novel legal issue[ ] . . . on
23
     which fair-minded jurists might reach contradictory conclusions,” and “not merely where they have
24
     already disagreed.” Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011).
25
             The Federal Circuit has not directly confronted the assignment language at issue here,
26
     making this a novel legal issue appropriate for interlocutory appeal. See, e.g., Sky Techs. LLC v.
27
     SAP AG, 576 F.3d 1374 (Fed. Cir. 2009); Int’l Gamco, Inc. v. Multimedia Games, Inc., 504 F.3d
28

                                                         2
             ORDER GRANTING APPLE INC.’S MOT. FOR CERTIFICATION, CASE NO. 19-CV-05673-YGR
 1   1273, 1274 (Fed. Cir. 2007); Ritz Camera & Image, LLC v. SanDisk Corp., 700 F.3d 503, 505 (Fed.

 2   Cir. 2012); Tri-Star Elecs. Int’l, Inc. v. Preci-Dip Durtal SA, 619 F.3d 1364, 1365 & n.2 (Fed. Cir.

 3   2010). Moreover, courts considering similar language have reached different results. Compare C.R.

 4   Daniels, Inc. v. Naztec Int’l Grp., LLC, Civil Action No. EHL11- 1624, 2012 WL 1268623, at *4

 5   (D. Md. Apr. 13, 2012) (finding “hereby agree[s] that without further consideration to [him] any

 6   inventions or improvements that [he] may conceive, make, invent or suggest during [his]

 7   employment . . . shall become the absolute property of [the employer]” effectuates an automatic

 8   assignment), Affymetrix, Inc. v. Illumina, Inc., 446 F. Supp. 2d 292, 296 (D. Del. 2006) (finding

 9   “shall be the exclusive property of [Affymax]” effectuates an automatic assignment), and

10   Alzheimer’s Inst. of Am., Inc. v. Avid Radiopharmaceuticals, Civil Action No. 10-6908, 2011 WL

11   3875341, at *10 (E.D. Pa. Aug. 31, 2011) (finding “[a]n invention which is made in the field or

12   discipline in which the employee is employed by the University or by using University support is the

13   property of the University and the employee shall share in the proceeds therefrom” “unambiguously

14   vests ownership of . . . employees’ inventions in the University”), with Windy City Innovations, LLC

15   v. Facebook, Inc., ___F. Supp. 3d ___, Case No. 16-cv-1730 YGR, 2019 WL 4645414, at *4 (N.D.

16   Cal. Sept. 24, 2019). There is thus a substantial ground for a difference of opinion on the issues of

17   law here—standing and subject matter jurisdiction.

18          Regarding the third prong of the § 1292(b) inquiry, a reversal by the Federal Circuit

19   regarding Omni’s standing to bring this suit would result in dismissal of the case, “conserv[ing]

20   judicial resources and spar[ing] the parties from possibly needless expense if it should turn out that

21   [the standing] rulings are reversed.” Bennett v. Islamic Republic of Iran, 927 F. Supp. 2d 833, 846

22   n.15 (N.D. Cal. 2013) (citation omitted). That is “especially” true when, as here, the “action will

23   likely [already] be stayed.” Su v. Siemens Indus., Inc., Case No. 12-cv-03743-JST, 2014 WL

24   4775163, at *3 (N.D. Cal. Sept. 22, 2014). Pursuant to a stipulation between the parties, the Court

25   stayed this action on November 20, 2019 pending resolution of several inter partes review

26   proceedings initiated by Apple. Dkt. No. 219.

27

28

                                                        3
            ORDER GRANTING APPLE INC.’S MOT. FOR CERTIFICATION, CASE NO. 19-CV-05673-YGR
 1          Accordingly, the Court GRANTS Apple’s motion and certifies the decisions related to Apple’s

 2   motions to dismiss for lack of subject-matter jurisdiction, Dkt. Nos. 151 & 227, for interlocutory

 3   appeal pursuant to 28 U.S.C. § 1292(b).

 4

 5          This Order terminates docket number 350.

 6

 7          It is therefore ORDERED.

 8

 9   DATED:          February 14, 2020
                                                           The Honorable Yvonne Gonzalez Rogers
10                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
            ORDER GRANTING APPLE INC.’S MOT. FOR CERTIFICATION, CASE NO. 19-CV-05673-YGR
